Case: 12-50885       Document: 00512110490         Page: 1     Date Filed: 01/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 11, 2013
                                     No. 12-50885
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HECTOR MORALES-CERVANTES,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN; FEDERAL BUREAU OF
PRISONS; GEO GROUP, INC.; ERIC H. HOLDER, JR.,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-78


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Hector Morales-Cervantes, federal prisoner # 09356-112, an alien against
whom the Bureau of Immigration and Customs Enforcement has issued a
detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, moves this court to proceed in
forma pauperis (IFP) to appeal the dismissal of his 28 U.S.C. § 2241 petition
challenging the BOP’s exclusion of him from rehabilitation programs and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50885     Document: 00512110490    Page: 2   Date Filed: 01/11/2013

                                 No. 12-50885

halfway houses.      His arguments are foreclosed by this court’s decision in
Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir.), cert.
denied, 133 S. Ct. 561 (2012).
      Accordingly, Morales-Cervantes’s motion to proceed IFP is DENIED, and
his appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                       2